                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

JEREMY KENNEDY                                                                    PLAINTIFF
ADC #093061

VS.                                4:18-cv-00695 BRW-PSH


RICKY SHOURD, et al.                                                            DEFENDANTS


                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommended Disposition submitted

by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

careful consideration, I approve and adopt the Proposed Findings and Partial Recommended

Disposition in all respects.

       Plaintiff’s request for injunctive relief is denied as moot. Because Kennedy is no longer

incarcerated at the White County Detention Center, the defendants cannot provide him with the

injunctive relief he seeks

       IT IS SO ORDERED, this 20th day of December, 2018.



                                                      /s/ Billy Roy Wilson ________
                                                      UNITED STATES DISTRICT JUDGE
